PER CURIAM:
Thomas T. Scambos, Jr., appeals the district court’s order accepting the recommendation of the magistrate judge and granting the Government’s motion to enforce an Internal Revenue Service summons. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Scambos, No. 3:07-mc-00011-nkm-bwe, 2008 WL 3895956 (W.D.Va. Aug. 19, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.